DETAILED ACTION
Detailed Action
This action is in response to the claims filed on 6/17/2022 for application 16/434,145. Claim 1, 3 – 8 and 10 – 11 are allowable. 

Claim 1, 3, 4, 6, 7, 8, 10 and 11 are amended.

Claim 2 and 9 are canceled. 

Claim rejection under 35 U.S.C 112(b) has been withdrawn in light of the amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s argument about 112f on amended claim 1 and 11 is convincing. The software and program instruction of units and sections recited in Claim 1 and 11 are not interpreted under 112f. 

Allowable Subject Matter
Claim 1, 10 and 11 are considered allowable since when reading the claim in light of the specification as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in claims including at least: “multiplying the feature value by a value obtained by dividing the first number of channels by a predetermined adjustment value” described in Claim 1, 10 and 11. 
Closest prior art, Molchanov, Pruning Convolutional Neural Networks for Resource Efficient Inference, arXiv,2017, discloses a layer-wise normalization step to return “raw” values, whose scale varies with the depth of the parameter. However, the scaling does not depend on the number of channels. 
Claim 3 – 8 include allowable subject matter for the same reason as pointed out with respect to claim 1.

Conclusion
Claim 1, 3 – 8, 10 and 11 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122           
                                                                                                                                                                                             
/BRIAN M SMITH/Primary Examiner, Art Unit 2122